MEMORANDUM **
Jairo Vosbeli Vasquez-Gonzales, a native and citizen of Guatemala, petitions for review of a Board of Immigration Appeals’ (“BIA”) order affirming an immigration judge’s order of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo claims of constitutional violations in immigration proceedings. See Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition for review.
*773Vasquez-Gonzales contends that the BIA violated due process by mailing his briefing schedule and transcript to an incorrect zip code and then deciding his appeal without briefing. Vasquez-Gonzales’ contention is unavailing because he withdrew his asylum application before appealing to the BIA and he has not shown any other plausible ground for relief. See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826-28 (9th Cir.2003) (holding that petitioner was not prejudiced because there were no plausible grounds for relief at the time of his appeal to the BIA).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.